Title: To George Washington from Major General William Phillips, 1 February 1779
From: Phillips, William
To: Washington, George


Sir
Lancaster [Pa.] February 1st 1779

I last night received by express your Excellencys letters of the 26th and 30th of January, as, also, the letter from the President of the American Congress and the Resolve of that Body on my subject.
I have been delayed at this place unavoidably, but the Susquehana is now open and I shall pursue my journey to Virginia.
You are pleased to mention, Sir, in your letter of the 26th of January that
“respecting a conference intended to
serve as a basis for a final negociation
of the exchange of the Convention Troops,
You (that is I) have withdrawn.”
I must take a liberty of observing on this that you surely, Sir, have misconceived me—I made the proposition, which was refused by you in a letter I had the honour to receive from you dated the 25th December 1778 from Philadelphia and Lord Stirling in a letter to me from Middle Brook of January the 17th an extract of which I enclose confirms the refusal.
I have been uniform in my wishes and attempt to Exchange the Troops of Convention or to procure their release by ransom and I am still desirous of such an event.
I take a liberty of enclosing some letters for New York which I will hope may be sent in with the papers they contain. I am, Sir, with personal respect Your most obedeint most humble Servant
W. Phillips
